DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-10, 11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakeem; Mohannad, et al. (US 20180073879; hereinafter Hakeem; already of record), in view of Clarke; Nigel, et al. (US 20150046071; hereinafter Clarke, of record in IDS).
Regarding Claim 1,
Hakeem teaches
	…
	in response to receiving the alert signal, (Hakeem: Paragraph [0021]-[0022]; When the system detects that the water depth has reached a warning threshold the system is put on alert and generates various types of visual and audio warnings for the driver in response.) generate a query to a remote server, (Hakeem: Paragraph [0015]-[0017], [0019]-[0020]) the query including a message indicating that water has been detected on a road, a present location of a host vehicle, (Hakeem: Paragraph [0022]) …;  
	…
	receive, from the remote server in response to the query, road water data according to the present location of the host vehicle, the road water data including a water depth of a road associated with the present location of the host vehicle. (Hakeem: Paragraph [0019]-[0021])
Hakeem does not teach
	A vehicle system comprising: 
a water sensor that outputs an alert signal when submerged in water; and 
	a processor programmed to: 
receive the alert signal;
…, and a water sensor height relative to the road; 
command a communication interface to transmit the query to the remote server; and… 
However in the same field of endeavor, Clarke teaches
	A vehicle system comprising: (Clarke: Abstract)
a water sensor that outputs an alert signal when submerged in water; and (Clarke: Paragraph [0081], [0115] - [0116])
	a processor programmed to: 
receive the alert signal; (Clarke: Paragraph [0043], [0077]-[0080]; The disclosed system receives information based on the measurements obtained by the water sensor and uses that information to make decisions. In order to be able to perform all these functions, the system must contain at least one processor or similar device. As the sensor sends measurements to the system, when it is detected that the water is too high it will prompt the system to make a determination and alert the operator to the unsafe driving conditions. This prompting is considered the alert signal as none of the previous readings caused the system to react in such a way.)
…
…, and a water sensor height relative to the road; (Clarke: Paragraph [0076]-[0077])
command a communication interface to transmit the query to the remote server; and… (Clarke: Paragraph [0076]-[0077])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the processor and alert signals of Hakeem with the water sensor of Clarke for the benefit of providing a system operative to take preventative or pre-emptive action to prepare and/or protect a vehicle that is possibly about to enter into water at wading depth. (Clarke: Paragraph [0006])

Regarding Claim 3,
Hakeem, in view of Clarke, teaches
	The vehicle system of claim 1, further comprising a navigation system programmed to determine the present location of the host vehicle and transmit the present location of the host vehicle to the processor. (Hakeem: Paragraph [0015] - [0017])

Regarding Claim 7,
Hakeem, in view of Clarke, teaches
	The vehicle system of claim 1, further comprising an autonomous mode controller programmed to control at least one autonomous vehicle operation, and wherein the processor is programmed to receive the road water data from the remote server (Hakeem: Paragraph [0014]-[0015]; The on-board system is able to communicate with external networks which includes sending and receiving information/data.) and output a control signal preventing the autonomous mode controller from controlling the autonomous vehicle operation based at least in part on the water depth of the road received from the remote server. (Hakeem: Paragraph [0014]-[0015]; The on-board system is able to communicate with external networks which includes sending and receiving information/data.)

Regarding Claim 8,
Hakeem, in view of Clarke, teaches
	The vehicle system of claim 1, further comprising a user interface, and wherein the processor is programmed to receive the road water data from the remote server, (Hakeem: Paragraph [0019]-[0022]) generate a notification, and output the notification to the user interface, (Hakeem: [0022]) the notification indicating the water depth of the road represented by the road water data received from the remote server. (Hakeem: Paragraph [0023]-[0024])

Regarding Claim 9, 
Hakeem, in view of Clarke, teaches
The vehicle system of claim 8,… 
Clarke further teaches
… wherein the processor is programmed to compare the water sensor height to the water depth, determine that the host vehicle cannot travel through the water on the road based on the water depth exceeding the water sensor height, generate the notification to include a warning to an operator of the host vehicle that the host vehicle cannot travel through the water on the road. (Clarke: Paragraph [0124]; The system has dashboard indicators to alert the driver whether the water in the road is safe to drive through.)
The motivation to combine Hakeem and Clarke is the same as stated for Claim 1 above.

Regarding Claim 10, 
Hakeem, in view of Clarke, teaches
The vehicle system of claim 8,… 
Clarke further teaches
	… wherein the processor is programmed to compare the water sensor height to the water depth, determine that the host vehicle can travel through the water on the road based on the water depth being less than the water sensor height, (Clarke: Paragraph [0076]-[0077]) and generate the notification to include an instruction to an operator of the host vehicle that the host vehicle can travel through the water on the road. (Clarke: Paragraph [0124]; The system has dashboard indicators to alert the driver whether the water in the road is safe to drive through.)
	The motivation to combine Hakeem and Clarke is the same as stated for Claim 1 above.

Regarding Claim 11, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 13, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 14, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.
Regarding Claim 15, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 16, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.
Regarding Claim 17, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 18, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 19, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Regarding Claim 20,
Hakeem, in view of Clarke, teaches
	The vehicle system of claim 8, wherein the processor is programmed to: 
	determine that the vehicle is operating in an autonomous mode; and (Hakeem: Paragraph [0014]; The vehicle can operate in autonomous, semi-autonomous or manual modes.)
	receive, in response to the notification, a user input instructing the vehicle to attempt to travel through the water on the road.  (Clarke: Paragraph [0043]-[0044], [0081]; Upon receiving the notification the driver may manually engage the combustion engine of the vehicle with the intention of traveling through the detected water. The system also only makes recommendations to the driver and does not prevent the driver from continuing forward if they wish.)
	The motivation to combine Hakeem and Clarke is the same as stated for Claim 1 above.

Regarding Claim 21, the claim is analogous to Claim 20 limitations and is therefore rejected under the same premise as Claim 20.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakeem, in view of Clarke, and in further view of Yuet; Fu Pei, et al. (US 20080208416; hereinafter Yuet; already of record).
Regarding Claim 2, 
Hakeem, in view of Clarke, teaches
The vehicle system of claim 1,… 
Dai, in view of Clarke, does not teach
…further comprising an inclinometer programmed to detect a vehicle incline, wherein the processor is programmed to generate the alert message to include the vehicle incline detected by the inclinometer. 
However in the same field of endeavor, Yuet teaches
…further comprising an inclinometer programmed to detect a vehicle incline, wherein the processor is programmed to generate the alert message to include the vehicle incline detected by the inclinometer. (Yuet: Paragraph [0046])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle system of Hakeem, in view of Clarke, with the inclination sensor of Yuet for the benefit of determining a rollover risk value based on the machine inclination, and stopping machine operation in response to the rollover risk value. (Yuet: Paragraph [0007]) 

Regarding Claim 12, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/6/2022